Matter of Azor v Quattrochi (2017 NY Slip Op 03076)





Matter of Azor v Quattrochi


2017 NY Slip Op 03076


Decided on April 20, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 20, 2017

Acosta, J.P., Mazzarelli, Manzanet-Daniels, Gische, Kahn, JJ.


3798 97/17 -600

[*1]In re Jean Azor,	 Petitioner,
vHon. Vincent T. Quattrochi, etc., et al., Respondents.


Jean Azor, petitioner pro se.
Eric T. Schneiderman, Attorney General, New York (Charles F. Sanders of counsel), for Hon. Vincent Quattrochi, respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
ENTERED: APRIL 20, 2017
CLERK